Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/634,614 filed January 28, 2020. 

Allowable Subject Matter
Claims 18, 20-27 & 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 18 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: A stacked configuration of a plurality of semiconductor layers, wherein at least one of the III-V compound semiconductor layers has formed thereonto a corresponding crystalline terminating oxide layer, wherein the at least one of the plurality of semiconductor layers interfaces via its crystalline terminating oxide layer to a neighbouring epitaxial semiconductor layer thereto; wherein the surface symmetry of the crystalline terminating oxide layer is (2x3) or (1x1) when the III-V compound semiconductor layer is InP, c(4x2) and (3x1) or (3x1) or (3x3) when the III-V compound semiconductor layer is InAs, c(4x2), (4x3), (3x1) and (3x2) or (3x1) or (3x3) when the III-V compound semiconductor layer is InGaAs, (3√3x3√3-R30°) when the III-V compound semiconductor layer is GaN, (1x1) when the III-V compound semiconductor layer is AlGaN or InGaP, (1x2) when the III-V compound semiconductor layer is InSb or InGaSb, wherein the crystalline terminating oxide layer is implemented as a buried layer within the semiconductor device, in combination with the other 
Claim 23 is allowed because none of the prior art either alone or in combination discloses a method of fabricating a semiconductor quantum well device comprising: forming onto the at least one III-V compound semiconductor layer a corresponding crystalline terminating oxide layer by absorption of oxygen atoms; wherein the surface symmetry of the crystalline terminating oxide layer is 2x3) or (1x1) when the III-V compound semiconductor layer is InP, c(4x2) and (3x1) or (3x1) or (3x3) when the III-V compound semiconductor layer is InAs, c(4x2), (4x3), (3x1) and (3x2) or (3x1) or (3x3) when the III-V compound semiconductor layer is InGaAs, (3√3x3√3-R30°) when the III-V compound semiconductor layer is GaN, (1x1) when the III-V compound semiconductor layer is AlGaN or InGaP, (1x2) when the III-V compound semiconductor layer is InSb or InGaSb, wherein the crystalline terminating oxide layer is implemented as a buried layer within the semiconductor device, in combination with the other limitations of claim 23. Claims 24-27, 29-32 & 34 are also allowed based on their dependency from claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Bhusal (US Patent 10,141,477)
Fukui (Pre-Grant Publication 2012/0234117)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818